Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 1 of 11 Pageid#: 1023




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

UNITED STATES OF AMERICA                       )    Criminal Action No. 7:06CR00060
                                               )    Criminal Action No. 7:16CR00033
v.                                             )
                                               )    MEMORANDUM OPINION
MARVIS MAURICE JOHNSON,                        )
                                               )    By: Hon. Glen E. Conrad
       Defendant.                              )    Senior United States District Judge


       Defendant Marvis Maurice Johnson, through counsel, has filed a motion for reduction of

sentence pursuant to Section 404 of the First Step Act of 2018 and for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). The motion has been briefed and is ripe for review. For the

following reasons, the court will partially reduce Johnson’s sentence and deny his request for

immediate release.

                                          Background

       On July 13, 2006, a grand jury in the Western District of Virginia returned a multi-count

indictment against Johnson in Criminal Action No. 7:06CR00060.            On January 12, 2007,

Johnson entered pleas of guilty to Counts Four and Five of the indictment, which respectively

charged him with possession with intent to distribute 50 grams or more of cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), and possession with intent to distribute

500 grams or more of cocaine powder, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B).

Based on the amount of cocaine base charged in Count Four, Johnson faced a mandatory term of

imprisonment of ten years to life under then-applicable law. See 21 U.S.C. § 841(b)(1)(A)(iii)

(2006). As a result, the offense was classified as a Class A felony under 18 U.S.C. § 3559(a).

       Johnson appeared for sentencing on April 4, 2007. At that time, the court determined that

Johnson had a total offense level of 31 and a criminal history category of III, which produced an
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 2 of 11 Pageid#: 1024




advisory Sentencing Guidelines range of 135 to 168 months in prison.          See Statement of

Reasons, Criminal Action No. 7:06CR00060, ECF No. 30. The court sentenced Johnson to a

total term of imprisonment of 135 months, to be followed by a five-year term of supervised

release.

       On April 29, 2008, Johnson received a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) and Amendment 706 to the Sentencing Guidelines. The court reduced Johnson’s

total term of imprisonment from 135 months to 120 months.

       On May 17, 2016, while on supervised release, Johnson was arrested on a federal

criminal complaint charging him with distribution of crack cocaine and use of a firearm in

furtherance of a drug trafficking crime. See Arrest Warrant, Criminal Action No. 7:16CR00033,

ECF No. 3. On August 18, 2016, a grand jury returned a multi-count superseding indictment

against Johnson and three codefendants in Criminal Action No. 7:16CR00033. Among other

offenses, the indictment charged Johnson with conspiracy to distribute and possess with intent to

distribute 280 grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and

846 (Count One), and possession of a firearm after having been convicted of a felony, in

violation of 18 U.S.C. § 922(g)(1) (Count Eleven). On December 7, 2016, Johnson entered pleas

of guilty to Counts One and Eleven pursuant to a written plea agreement.

       In preparation for sentencing, a probation officer prepared a presentence report (“PSR”)

that summarized Johnson’s offense conduct. According to the PSR, agents with a local drug task

force became aware of a drug conspiracy operating in the Roanoke, Virginia area in October of

2015. PSR ¶ 6, Criminal Action No. 7:16CR00033, ECF No. 190. The subsequent investigation

focused on several individuals, including Johnson. Id. In April and May of 2016, officers

utilized a confidential informant to purchase crack cocaine from Johnson on several occasions.



                                               2
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 3 of 11 Pageid#: 1025




Id. ¶¶ 8–9, 12. During one of the controlled purchases, Johnson possessed a handgun. Id. ¶ 8.

Following his arrest, Johnson admitted that he obtained cocaine powder from sources in

Tennessee and Virginia, which he then “cook[ed] . . . into crack cocaine himself” and sold to

make extra money. Id. ¶¶ 13–14. During a search of Johnson’s residence, officers seized drugs,

a semi-automatic pistol, ammunition, $17,128 in United States currency, and a set of digital

scales. Id. ¶ 17.

       Based on the information provided by Johnson, the probation officer determined that

Johnson was responsible for 5.10291 kilograms of cocaine base. Id. ¶ 23. This quantity of

cocaine base, combined with a two-level enhancement for possessing a firearm, produced an

adjusted offense level of 36 under § 2D1.1 of the Sentencing Guidelines. The adjusted offense

level was reduced by three levels for acceptance of responsibility, yielding a total offense level

of 33. When combined with a criminal history category of III, the total offense level gave rise to

a recommended range of imprisonment of 168 to 210 months.

       In light of Johnson’s admitted criminal conduct, the probation officer also sought to

revoke his supervised release in Criminal Action No. 7:06CR00060. Because the cocaine base

offense for which Johnson was on supervised release was classified as a Class A felony, he faced

a statutory maximum term of imprisonment of five years for violating his terms of supervision.

See 18 U.S.C. § 3583(e)(3). In a separate violation report, the probation officer determined that

Johnson’s criminal conduct constituted a Grade A violation of supervised release. See U.S.S.G.

§ 7B1.1(a)(1).      Based on a Grade A violation, a criminal history category of III, and an

underlying Class A felony, the Guidelines recommend a range of imprisonment upon revocation

of 30 to 37 months. Id. § 7B1.4(a).




                                                3
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 4 of 11 Pageid#: 1026




        On February 3, 2017, Johnson appeared before the court for a combined sentencing and

revocation hearing. During the hearing, the court adopted the findings and conclusions in the

PSR, and revoked the term of supervision imposed in Criminal Action No. 7:06CR00060. After

granting a substantial assistance motion filed by the government, the court sentenced Johnson to

a total term of imprisonment of 112 months for the offenses charged Counts One and Eleven of

the superseding indictment. The court also imposed a revocation sentence of 30 months, to be

served consecutively to the 112-month term of imprisonment.

        Johnson is currently serving the aggregate sentence of 142 months. See 18 U.S.C. §

3584(c) (“Multiple terms of imprisonment ordered to run consecutively . . . shall be treated for

administrative purposes as a single, aggregate term of imprisonment.”). He has been in federal

custody since May 17, 2016. His projected release date, with credit for good conduct, is July 27,

2026.

        Johnson is presently incarcerated at the Federal Correctional Institution in Danbury,

Connecticut (“FCI Danbury”). As of February 11, 2021, one inmate and one staff member at

FCI Danbury recently tested positive for COVID-19; 186 inmates and 80 staff members have

recovered from the virus; and one inmate has died due to complications from the virus. See

https://www.bop.gov/coronavirus (last visited Feb. 12, 2021).

        Johnson has moved for a sentence reduction based on Section 404 of the First Step Act.

He has also moved for compassionate release on the basis that his medical conditions make him

particularly vulnerable to complications from COVID-19. 1               The government has opposed

Johnson’s motion. The motion is now ripe for review.




        1
           BOP medical records indicate that Johnson has been diagnosed with pulmonary sarcoidosis and mild,
intermittent asthma.

                                                     4
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 5 of 11 Pageid#: 1027




       I.      Sentence Reduction under Section 404

       Section 404 of the First Step Act “makes retroactive the provisions of the Fair Sentencing

Act of 2010 that reformed crack cocaine sentencing.” United States v. Woodson, 962 F.3d 812,

813 (4th Cir. 2020). Section 404 provides that “[a] court that imposed a sentence for a covered

offense may, on motion of the defendant, . . . impose a reduced sentence as if sections 2 and 3 of

the Fair Sentencing Act of 2010 were in effect at the time the covered offense was committed.”

Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018) (citation omitted). A “covered

offense” is defined as “a violation of a Federal criminal statute, the statutory penalties of which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010, that was committed before

August 3, 2010.” Id. § 404(a), 132 Stat. at 5222 (citation omitted). “Thus, a defendant convicted

before the passage of the Fair Sentencing Act of violating a statute the statutory penalties for

which were modified by Section 2 or 3 of the Fair Sentencing Act is eligible for a sentence

reduction if his sentence was not previously imposed or reduced in accordance with the Fair

Sentencing Act.” Woodson, 962 F.3d at 814.

       Upon review of the record, the court concludes that Johnson is eligible for a sentence

reduction under Section 404 of the First Step Act. It is undisputed that the cocaine base offense

with which Johnson was charged in 2006 is a “covered offense” for purposes of the First Step

Act. The offense was committed before August 3, 2010, and the applicable statutory penalties

were modified by Section 2 of the Fair Sentencing Act, which “reduced the statutory penalties

for cocaine base offenses” in order to “alleviate the severe sentencing disparity between crack

and powder cocaine.” United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016) (citations

omitted). As relevant here, Section 2 of the Fair Sentencing Act increased the amount of cocaine

base required to trigger the statutory penalties set forth in 21 U.S.C. § 841(b)(1)(A) from 50



                                                5
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 6 of 11 Pageid#: 1028




grams to 280 grams. See Pub. L. No. 111-220, § 2(a)(1), 124 Stat. 2372, 2372 (2010). An

offense involving between 28 and 280 grams of cocaine base is now punishable by a term of 5 to

40 years in prison and therefore classified as a Class B felony. See 18 U.S.C. § 3559(a)(2); 21

U.S.C. § 841(b)(1)(B)(iii). “The effect of this reclassification not only reduces the original

statutory penalties for the term of imprisonment for the drug conviction, but also shortens the

maximum revocation sentence for a violation of supervised release” from five years (authorized

for Class A felonies) to three years (authorized for Class B felonies). United States v. Venable,

943 F.3d 187, 190 (4th Cir. 2019); 18 U.S.C. § 3583(e)(3). Because Johnson’s revocation

sentence is considered to be “a component of his underlying original sentence” for the cocaine

base offense with which he was charged in 2006, Johnson “is still serving his sentence for a

‘covered offense’ for purposes of the First Step Act.” Venable, 943 F.3d at 194. Accordingly,

the court is authorized to reduce Johnson’s revocation sentence.

        Upon review of the record, the court concludes that a partial sentence reduction is

warranted in Johnson’s case. Although the government correctly notes that Johnson’s revocation

sentence was imposed as a sanction for a significant violation of the court’s trust, the same

violation would now be subject to a lower statutory maximum penalty, as well as a lower

Guidelines range of imprisonment.             See U.S.S.G. § 7B1.4(a) (recommending a term of

imprisonment of 18 to 24 months for a defendant with a criminal history category of III who

commits a Grade A violation while on supervised release for a Class B felony).                          After

considering the parties’ arguments, Johnson’s institutional record, 2 and the applicable sentencing




        2
            In March of 2020, Johnson was sanctioned with the loss of good conduct time and other penalties for
using drugs or alcohol. See ECF No. 50-4. As of October 12, 2020, he had incurred no other disciplinary
infractions.


                                                      6
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 7 of 11 Pageid#: 1029




factors set forth in 18 U.S.C. § 3553(a), 3 the court will reduce the period of incarceration

imposed upon revocation of Johnson’s supervised release from 30 months to 18 months. Given

the particular circumstances of this case, the court finds that an 18-month revocation sentence is

sufficient, but not greater than necessary, to achieve the sentencing objectives articulated in §

3553(a). All other terms of Johnson’s sentence will remain the same, including the requirement

that the 18-month revocation sentence be served consecutively to the 112-month term of

imprisonment imposed in Criminal Action No. 7:16CR00033.

         II.      Compassionate Release

         Johnson has also moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

This provision, as amended by Section 603(b) of the First Step Act, provides as follows:

                  [T]he court, . . . upon motion of the defendant after the defendant
                  has fully exhausted all administrative rights to appeal a failure of
                  the Bureau of Prisons to bring a motion on the defendant’s behalf
                  or the lapse of 30 days from the receipt of such a request by the
                  warden of the defendant’s facility, whichever is earlier, may
                  reduce the term of imprisonment . . . , after considering the factors
                  set forth in section 3553(a) [of Title 18] to the extent that they are
                  applicable, if it finds that . . . extraordinary and compelling reasons
                  warrant such reduction; . . . and that such a reduction is consistent
                  with the applicable policy statements issued by the Sentencing
                  Commission.

18 U.S.C. § 3582(c)(1)(A).

         Prior to the enactment of the First Step Act, courts could consider compassionate release

only upon motion by the Bureau of Prisons. United States v. McCoy, 981 F.3d 271, 276 2020)


         3
           The pertinent § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence to afford adequate deterrence; (3) the need to
protect the public from further crimes of the defendant; (4) the need to provide the defendant with necessary
educational or vocational training, medical care, or other correctional treatment; (5) the sentencing range established
for the defendant’s offenses; (6) any pertinent policy statements of the Sentencing Commission; (7) the need to
avoid unwarranted sentencing disparities; and (8) the need to provide restitution to any victims. See 18 U.S.C. §§
3553(a), 3583(e).



                                                          7
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 8 of 11 Pageid#: 1030




(citing 18 U.S.C. § 3582(c)(1)(A) (2012)). Since its enactment, “the Sentencing Commission has

not updated its policy statement on compassionate release.” United States v. Booker, 976 F.3d

228, 233–34 (2d Cir. 2020). Consequently, “[t]here is as of now no ‘applicable’ policy statement

governing compassionate-release motions filed by defendants under the recently amended §

3582(c)(1)(A), and as a result, district courts are ‘empowered . . . to consider any extraordinary

and compelling reason that a defendant might raise.’”         McCoy, 981 F.3d at 284 (second

alteration in original) (quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

       In this case, the government initially disputes whether Johnson’s preexisting health

conditions, considered in conjunction with the COVID-19 pandemic, provide an extraordinary

and compelling basis for compassionate release. The government argues, however, that even if

extraordinary and compelling reasons would otherwise justify relief, the factors set forth in 18

U.S.C. § 3553(a) do not support a further sentence reduction at this time. See United States v.

Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (affirming the district court’s decision to deny

compassionate release after considering the factors set forth in § 3553(a)). For the following

reasons, the court agrees with the government that the applicable sentencing factors counsel

against compassionate release.

       The offense conduct giving rise to Johnson’s 2016 convictions was extremely serious.

As indicated above, Johnson was involved in a conspiracy that introduced large quantities of

crack and powder cocaine into the Roanoke Valley. He possessed a firearm during at least one

controlled purchase by a confidential informant, and he also kept a firearm in the same residence

where he cooked and sold crack cocaine. Moreover, at the time of his most recent offense

conduct, Johnson was on federal supervised release for similar controlled substance offenses.

Nonetheless, Johnson returned to the drug trade and endangered the Roanoke community by



                                                 8
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 9 of 11 Pageid#: 1031




distributing crack and powder cocaine. He has since completed less than half of the aggregate

sentence imposed by the court.

        Based on the foregoing circumstances, the court is unable to find that compassionate

release is warranted in Johnson’s case.            In reaching its decision, the court recognizes that

Johnson is justifiably concerned about the risks posed by the COVID-19 virus. 4 However, at this

juncture, his concerns do not outweigh the aggravating factors under § 3553(a). Specifically,

after considering Johnson’s history and characteristics and the seriousness of his offenses, as

well as the need to afford adequate deterrence, protect the public, and promote respect for the

law, the court finds that Johnson is not an appropriate candidate for compassionate release at this

time. Accordingly, his request for immediate release will be denied without prejudice.

                                                 Conclusion

        For the reasons stated, Johnson’s motion for a sentence reduction under Section 404 of

the First Step Act will be granted in part, and his request for compassionate release will be

denied without prejudice. The court will reduce the period of incarceration imposed upon

revocation of Johnson’s supervised release from 30 months to 18 months. All other terms of

Johnson’s sentence will remain the same, including the requirement that the 18-month revocation

sentence be served consecutively to the 112-month term of imprisonment imposed in Criminal

Action No. 7:16CR00033.




        4
          Fortunately, the COVID-19 vaccine is now being administered to staff members and inmates within the
Bureau of Prisons (“BOP”). As of February 12, 2021, the BOP has completed 121 full staff inoculations and 76 full
inmate inoculations at FCI Danbury. See https://www.bop.gov/coronavirus (last visited Feb. 12, 2021). As the
BOP receives additional shipments of the vaccine, it will be offered to more inmates and staff members. Id.



                                                       9
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 10 of 11 Pageid#: 1032




        The Clerk is directed to send copies of this memorandum opinion and the accompanying

 order to the defendant, all counsel of record, the United States Probation Office, and the United

 States Marshals Service, for delivery to the Bureau of Prisons.

                     12th day of February, 2021.
        DATED: This ______


                                              ______________________________
                                               Senior United States District Judge




                                                 10
Case 7:16-cr-00033-GEC Document 194 Filed 02/12/21 Page 11 of 11 Pageid#: 1033



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 UNITED STATES OF AMERICA                       )     Criminal Action No. 7:06CR00060
                                                )     Criminal Action No. 7:16CR00033
 v.                                             )
                                                )     ORDER
 MARVIS MAURICE JOHNSON,                        )
                                                )     By: Hon. Glen E. Conrad
        Defendant.                              )     Senior United States District Judge

        For the reasons stated in the accompanying memorandum opinion, it is hereby

                                            ORDERED

 as follows:

        1.      The defendant’s motion for a sentence reduction under Section 404 of the First
                Step Act of 2018 and for compassionate release under 18 U.S.C. § 3582(c)(1)(A)
                (Criminal Action No. 7:06CR00060, ECF No. 50; Criminal Action No.
                7:16CR00033, ECF Nos. 169 and 180) is GRANTED IN PART AND
                DENIED WITHOUT PREJUDICE IN PART;

        2.      The 30-month revocation term of imprisonment imposed in Criminal Action No.
                7:06CR00060 is REDUCED to 18 months;

        3.      All other terms of the defendant’s shall remain the same, including the
                requirement that the 18-month revocation sentence be served consecutively to the
                112-month term of imprisonment imposed in Criminal Action No. 7:16CR00033;
                and

        4.      The effective date of this order shall be stayed for no more than 10 days from the
                date of entry to allow the Bureau of Prisons sufficient time to calculate and
                process the defendant’s new release date.

        The Clerk is directed to send copies of this order and the accompanying memorandum

 opinion to the defendant, all counsel of record, the United States Probation Office, and the

 United States Marshals Service, for delivery to the Bureau of Prisons.

                     12th day of February, 2021.
        DATED: This _____


                                              ______________________________
                                               Senior United States District Judge
